UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AIRCRAFT ENGINE LEASE FINANCE,
INC.

Plaintiff,
Case No. 21-cv-01758
Vv.

PLUS ULTRA LINEAS AEREAS, S.A.,

Defendant.

 

 

[PROPOSED] ORDER STRIKING RETURN DATE
Plaintiff Aircraft Engine Lease Finance, Inc.’s motion to strike the return date for a Motion
for Default Judgment currently set for May 24, 2021 at 9:00 a.m. pursuant to the Minute Entry
dated Aril 27, 2021 in the above-captioned action is hereby GRANTED.

IT IS HEREBY ORDERED that the return date of May 24, 2021 is hereby stricken.

Dated: New York, New York,

 

United States District Judge

 

 

 

 

 
